Order entered July 28, 2017




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-17-00870-CV

         IN RE ELECTRIC RELIABILITY COUNCIL OF TEXAS, INC., Relator

                  Original Proceeding from the 15th Judicial District Court
                                   Grayson County, Texas
                             Trial Court Cause No. CV-16-0401

                                           ORDER
                            Before Justices Lang, Evans, and Stoddart

       Before the Court is relator’s July 24, 2017 petition for writ of mandamus in which relator

complains of the trial court’s orders denying relator’s pleas to the jurisdiction. Also pending in

this Court is relator’s interlocutory appeal of the same orders. The interlocutory appeal is

docketed as Cause No. 05-17-00872-CV, Electric Reliability Council of Texas, Inc. v. Panda

Power Generation Infrastructure Fund, LLC d/b/a Panda Power Funds, et al.

       After reviewing the petition for writ of mandamus and the documents on file in this

original proceeding and in cause number 05-17-00872-CV, we have determined that this original

proceeding should be consolidated into the interlocutory appeal and determined with the

interlocutory appeal. We defer to the submissions panel to address each issue presented under

the applicable standards.
       Accordingly, on the Court’s own motion, we ORDER cause number 05-17-00870-CV

CONSOLIDATED into cause number 05-17-00872-CV. We DIRECT the Clerk of Court to

remove all documents from cause number 05-17-00870-CV and refile them in cause number 05-

17-00872-CV and to treat cause number 05-17-00870-CV as a closed case. We ORDER that all

future pleadings be filed in and bear only cause number 05-17-00872-CV.

       This consolidation order does not alter any pending deadlines in cause number 05-17-

00872-CV.     The clerk’s record, reporter’s record, and the parties’ briefs will be due in

accordance with the rules of appellate procedure applicable to accelerated appeals. See TEX. R.

APP. P. 35.1, 38.6. Appellant and appellees should each file a consolidated brief addressing all

issues related to the interlocutory appeal and the original proceeding. Appellant may file a reply

brief as permitted by the rules of appellate procedure.




                                                     /s/    DOUGLAS S. LANG
                                                            PRESIDING JUSTICE